UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1074



MESITA L. LOVE,

                                               Plaintiff - Appellant,

             versus


JOHN E. POTTER, in his capacity as Postmaster
General,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-498)


Submitted:    March 31, 2003                    Decided:   May 1, 2003


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mesita L. Love, Appellant Pro Se. Debra Jean Prillaman, Assistant
United States Attorney, Richmond, Virginia; Christopher John
Burton, UNITED STATES POSTAL SERVICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mesita L. Love appeals the district court’s order granting

summary judgment to Defendant in this action alleging employment

discrimination based on gender, race, disability, and retaliation.

We   have   reviewed   the    record   and   find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.   See Love v. Potter, No. CA-02-498 (E.D. Va. Jan. 7, 2003).

We   dispense   with   oral   argument     because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                       2